  Case 2:21-cv-05100-JAK-KS Document 12 Filed 08/25/21 Page 1 of 1 Page ID #:112

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV21-05100 JAK (KSx)                                           Date        August 25, 2021
 Title       ZAG America, LLC v. Andriy Harasymets




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                               Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                              Not Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                         OF PROSECUTION RE ANDRIY HARASYMETS

The Court, on its own motion, orders Plaintiff to show cause in writing no later than September 1, 2021
why this action should not be dismissed for lack of prosecution regarding overdue responses, as to
defendant Andriy Harasymets. Pursuant to Rule 55 of the Federal Rules of Civil Procedure, Plaintiff
shall file an application requesting the entry of default. Plaintiff is advised that the Court will consider
the filing of an application, which complies with the federal rules, on or before the date upon which the
response is due, as a satisfactory response to the Order to Show Cause. The Order to Show Cause will
stand submitted upon the filing of an appropriate response. No oral argument will be heard unless
otherwise ordered by the Court. Failure to respond will result in the dismissal of this matter.


IT IS SO ORDERED.




                                                                                                    :

                                                            Initials of Preparer      TJ




                                                                                                        Page 1 of 1
